Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20060047971 ) in view of Kelly (US 20070167226)
Miyazaki teaches
1. An information processing device comprising: one or more memories storing instructions; and one or more processors configured to execute the instructions to: 
acquire biometric information; 
authenticate users a user by using the biometric information acquired (fingerprints can be registered with a single point card, all family members can use the point card; Miyazaki, par. 22, 47, 121-123, 142), and referring to a storage for storing user information pertaining to a plurality of users and point information in association with identification information of a single point card, the user information including user identification information and user's biometric information (Miyazaki, par. 20, 94-98); 
Miyazaki teaches that the device is a card that includes multiple applications and a particular application (i.e. insurance, passports, identification card, credit card, or point card) can be selected by a switch 15 (Miyazaki, Fig. 8, par. 120-128)
Miyazaki is silent to

add the point value calculated to the point information value stored, in association with the user identification information of the successfully authenticated users, in the storage, wherein the single point card is issued for the plurality of users.
Kelly teaches a biometric smart card such that members of a family or group can use in a gaming application to play against another group or other groups (Kelly, Fig. 44, par. 498, 503).  Points are accrued or awarded by the gaming system and the gaming machine (Kelly, Fig. 44, background, par. 136-137, 145-149, 166-168, 177, 179-193, 306+)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kelly so that the multi-application card of Miyazaki can be also used in a gaming environment, thereby at least eliminating the need for another card to be carried by the user.
2.1, wherein   the storage stores a combination of the user identification information, and a calculation criterion of the point value, in association with each other, and the one or more processors are further configured to execute the instructions to:  calculate a point value according to a combination of the authenticated users by referring to the storage (Kelly, par. 184, 163-164, 195, 229, 232-233).  
3.2, wherein the storage stores the calculation criterion according to a number of users included in the combination of the user identification information (Kelly, par. 503).  
4.2 wherein the storage  stores the calculation criterion according to an attribute of a user included in a combination of the user identification information (Kelly, par. 184, 163-164, 195, 229, 232-233).  
5.1, wherein the one or more processors are further configured to execute the instructions to:  register identification information of a point card and the user information in association with each other by using the biometric information acquired (Miyazaki, par. 15, 142).  
Miyazaki, par. 84).  
Re claims 7-18, see discussion regarding claims above.
Re claim 19.1, wherein the one or more processors are further configured to execute the instructions to: calculate an authentication rate for each of the users when authenticating the users; and calculate the point value according to a combination of the authenticated users and the calculated authentication rate when the authentication is successful, wherein the authentication rate is an index indicating likelihood of a person (both Miyazaki and Kelly disclose the biometric/fingerprint authentications are for persons or family, no other species involved; thus the authentication rate would likely indicate a person; also Kelly, par. 234: “a bonus wide area progressive accrual rate (tuned to floor activity, or the number of carded players playing on floor”, implying the point value could be progressively accrued based on the number of authenticated persons)
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887